March 27, 1995
                    [NOT FOR PUBLICATION]
                UNITED STATE COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 94-1302

                        UNITED STATES,

                          Appellee,

                              v.

                   PORFILIO MARTINEZ MEJIA,

                    Petitioner, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

     [Hon. Francis J. Boyle, Senior U.S. District Judge]                                                                   

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Selya and Boudin, Circuit Judges.                                                          

                                         

J.  Michael McGuinness,   McGuinness  &  Parlagreco on  brief  for                                                               
appellant.
Sheldon Whitehouse,  United States  Attorney,  Margaret E.  Curran                                                                              
and Zechariah  Chafee, Assistant United States Attorneys, on brief for                             
appellee.

                                         

                                         

     Per Curiam.   Appellant Porfilio Martinez-Mejia  appeals                           

the  denial  by the  United  States  District  Court for  the

District of Rhode  Island of  his pro se  "motion to  correct                                                    

presentence investigation  report."   Since  this motion  was

filed  after the  time for  a direct  appeal had  expired, we

treat the motion as one pursuant to 28 U.S.C.   2255.

     Martinez-Mejia, now represented by counsel, raises three

issues.  First, he  asserts certain factual "inaccuracies" in

the  presentence report  [PSR].   Second, he claims  that the

district court  erred in accepting the  recommendation of the

PSR and denying him  a two level reduction for  acceptance of

responsibility.  Finally,  he notes that the  PSR states that

he was  convicted of  conspiracy  to possess  with intent  to

distribute  more  than  500  grams of  cocaine,  whereas  the

judgment  lists  the offense  as  possession  with intent  to

distribute more than 500 grams of cocaine.

     Neither  of  the first  two  asserted  claims alleges  a

constitutional  or a  jurisdictional error.   Since Martinez-

Mejia failed to  pursue either  claim on  direct appeal,  any

error   would   warrant   reversal   only   in   "exceptional

circumstances" and only if the  error resulted in a "complete

miscarriage of justice."   Knight v.  United States, 37  F.3d                                                               

769, 772 (1st  Cir. 1994).   We have  reviewed carefully  the

record in  this case and  find nothing  which indicates  that

justice miscarried.

                             -3-

     As   to  third   claim,   Martinez-Mejia   suffered   no

discernible  prejudice from the  variance between the offense

as  listed on  the  PSR  and the  offense  as  listed on  the

judgment.    Nonetheless, we  direct  the  district court  to

correct the record as appropriate.  See Fed. R. Crim. P. 36.                                                   

     Affirmed.                         

                             -4-